Campbell, J.
The bill in this canse was filed to set aside the transfer to defendant, of certain property which the decedent, his father, gave him in settlement for his services, rendered several years after he obtained his majority. The bill is chiefly founded on the alleged want of mental capacity of the deceased, and the advantage said to have been taken of it by the defendant.
The testimony does not show that the deceased was unable to transact such business intelligently, and it appears very clearly that the transaction was fair in its nature, and proceeded directly from him and from his suggestion; and that he was more active in it than defendant, who does not seem to have desired any more than a settlement which would enable him to recover what might be due him out of his father’s estate, after his death, without any dispute. The father wisely preferred to settle and pay it himself. There is no evidence of any unfairness or urgency which could be supposed to have produced any fraudulent or improper settlement. The case depends on facts, and we think the decree dismissing the bill was correct, and should be affirmed.
The other Justices concurred.